 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 107
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 DOUGLAS DUNN

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00046
11
                                   Plaintiff,
12                                                        UNOPPOSED APPLICATION TO
                             v.                           ENLARGE TIME AND CONTINUE HEARING;
13
     DOUGLAS DUNN,                                        ORDER
14
                                   Defendant.
15

16

17
            Counsel for defendant, Douglas Dunn, requests an order of this court enlarging time to file
18
     appellant’s brief, appellee’s brief, and the reply brief by 60 days pursuant to Rule 144 of the Local Rules
19
     of the United States District Court, Eastern District of California. Counsel also requests that the date set
20

21 for hearing, December 10, 2019 at 9:15 a.m., be vacated and continued to March 3, 2020 at 9:15 a.m. in

22 the courtroom of the Honorable John A. Mendez. In support of this request, undersigned counsel

23 declares as follows:

24          1. On September 5, 2019, this court issued an order setting the following briefing schedule for
25
     the appeal: appellant’s brief was to be filed by November 8, 2019; appellee’s brief was to be filed 21
26
     days after the filing of appellant’s brief; and any reply was to be filed seven court days after service of
27
     appellee’s brief. ECF no. 108 at p. 3. In addition, the court ordered that a hearing be set on December
28

                                                           1
     10, 2019 at 9:15 a.m. Id.
 1

 2          2. In the past 30 days, counsel filed a motion for bail review in the case U.S. v. Barai, E.D. Cal.

 3 no. 2:16-cr-00217, which had to be filed as soon as reasonably possible due to the harm caused to

 4 Defendant’s children as a result of her sudden incarceration. Also, in the month of October counsel was

 5
     on a long-planned vacation and was sick with the flu. Additionally, counsel has prepared post-
 6
     conviction motions in the following post-conviction cases where the clients are in ICE custody or have
 7
     immigration issues requiring immediate action to avoid deportation: People v. Tiznado, Sacramento
 8
     County case no. 18FE003484; People v. Godinez, Ventura County case no. CR23540 and Sacramento
 9

10 County case no. 81092; and People v. Robinson, Sutter County case no. CRF-16-2761.

11          3. On November 7, 2019, Ms. Radekin emailed Assistant United States Attorney Cameron
12 Desmond, who is representing appellee in this appeal. That same day Mr. Desmond responded by email

13
     indicating the government has no opposition to the proposed enlargement of time and re-setting of the
14
     hearing date to March 3, 2020.
15
            4. Counsel has reviewed the record in this matter but needs additional time to complete research
16

17 of issues and prepare the opening brief.

18          5. Counsel has had three previous enlargements of time in this appeal.

19          6. The foregoing is true and correct based on Ms. Radekin’s personal knowledge.
20          Accordingly, counsel for defendant respectfully requests this court issue an order enlarging time
21
     to file appellant’s brief by 60 days, making it due on January 7, 2020, with appellee’s brief due 21 days
22
     thereafter and the reply brief due seven court days after appellee’s brief. Counsel also requests the court
23
     vacate the current hearing date of December 10, 2019 at 9:15 a.m. and set a new hearing date on March
24

25 3, 2020 at 9:15 a.m. in the courtroom of the Honorable John A. Mendez.

26 / /

27 / /

28
     //
                                                          2
     DATED: November 7, 2019                                       Respectfully Submitted,
 1

 2
                                                                   /s/ Erin J. Radekin
 3                                                                 ERIN J. RADEKIN
                                                                   Attorney for defendant
 4                                                                 DOUGLAS DUNN
 5

 6                                                     ORDER

 7          For the reasons set forth in the accompanying application and declaration of counsel, and good

 8 cause appearing, the time to file appellant’s brief is enlarged by 60 days, making it due January 7, 2020.

 9
     Appellee’s brief shall be served and filed within 21 days after the filing and service of appellant’s brief.
10
     Appellant may serve and file a reply brief within seven court days after service of appellee’s brief.
11
            Further, the hearing currently set on December 10, 2019 at 9:15 a.m. is VACATED, and the
12
     hearing is re-set on March 3, 2020 at 9:15 a.m.
13

14 IT IS SO ORDERED.

15    Dated: 11/8/2019                                          /s/ John A. Mendez
                                                               HONORABLE JOHN A. MENDEZ
16                                                             United States District Court Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                           3
